Citation Nr: 1816326	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This issue was before the Board in October 2015.  At that time, the issues of service connection for diabetes mellitus, Type II and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD) were remanded for issuance of a statement of the case (SOC) with instructions indicating that the Board would not take jurisdiction over these issues unless a timely substantive appeal was filed.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  Those issues, in addition to the one currently before the Board, were remanded to the RO for further development.  The RO issued a SOC in May 2017 denying service connection for diabetes mellitus, Type II and for PTSD.  The Veteran did not perfect his appeal for those issues; therefore, they are not before the Board.

In regard to the issue currently on appeal before the Board, the October 2015 remand directives instructed the RO to obtain outstanding VA medical treatment records from 2005 to 2009 and from July 2015 to the present and to afford the Veteran a VA examination to determine the nature and etiology of any sleep disorders.  The RO obtained all relevant VA treatment records and the Veteran had a VA examination in December 2015.  However, as will be discussed below, another remand of this matter is necessary because the examination report is inadequate to decide the claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA medical examination for the purpose of obtaining an opinion as to the etiology of the Veteran's sleep disorder, to include whether the Veteran's sleep apnea was secondarily caused by or aggravated by his service-connected asthma (in this regard, the Board notes the Veteran was service connected for asthma in October 2008).  Pursuant to the Board's remand instructions, in December 2015, the Veteran was scheduled for a VA examination.  The remand directives specifically directed the examiner to "elicit a full history from the Veteran of his symptoms related to his claimed sleep disorder."  No such history was included in the examination report.  Additionally, the remand directives instructed the examiner that "all clinical findings must be reported in detail and correlated to a specific diagnosis."  The examiner did not complete this directive.

Most notably, the examiner's nexus opinion was cursory in discussing whether it is at least as likely as not that the Veteran's sleep apnea is caused by his service-connected asthma.  The examiner stated that asthma is not a known cause of sleep apnea; however, he does not address the Veteran's history of symptoms related to sleep apnea and does not report his findings in detail or correlate them to a specific diagnosis, as instructed by the previous Board remand.  Thus, the issue must be remanded for another examination. 

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from an appropriate specialist physician to determine the nature and etiology of any current sleep disorders.  The entire claims file should be made available to, and reviewed by, the physician.
 
After reviewing the claims file, the physician should provide an opinion, with supporting rationale, as to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed sleep disorder is caused by his service-connected asthma?

If not, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed sleep disorder is aggravated by his service-connected asthma?

If the sleep disorder is aggravated by the service-connected asthma, the examiner should indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A complete rationale and reasoning for any opinion rendered must be provided.  In providing the requested opinion, the physician should address the relevant evidence of record.  

2.  Thereafter, readjudicate the claim.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

